DETAILED ACTION
	This is a final rejection office action in response to amendments filed 11/30/2021. Claims 1-5, 7-19 and 21-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021, with respect to the amendments overcoming the prior art rejection have been fully considered and are persuasive. However, after an updated search, prior art was found that teaches the amended feature of the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 7, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach (US 20190018411) in view of Lin (US 20100271202) and Williamson (US 10521752).
Regarding claim 1, Herbach teaches a computer-implemented method (Fig. 4 shows a flow chart showing the process as performed by a computing system) comprising; 
obtaining data indicative of a service assignment associated with an autonomous vehicle, wherein the service assignment is indicative of a destination location for a vehicle service ([0022] discusses a vehicle management system receiving a request from a user for an autonomous vehicle to take them to a certain destination); 
determining a checklist associated with the destination location based at least in part on the data indicative of the service assignment, wherein the checklist comprises a plurality of checklist elements ([0119] discusses requesting information requiring confirmation by the user including identity information, target destinations for drop off, or payment-related information where the request for information is being interpreted as a checklist) that are respectively determined based at least in part on a checklist data structure configured to analyze data indicative of the destination location ([0132] discusses the vehicle control system providing a query based on a binary “yes” or “no” confirmation where the binary “yes” or “no” confirmation is interpreted as a checklist data structure), .
providing, for display via a display device, data indicative of a user interface, wherein the user interface presents the checklist associated with the destination location ([0110] “the computing system may display modified images and other information on the display interface” with [0114] and [0119] giving examples of information that the user needs to confirm where the confirmation of this information is being interpreted as a checklist); 
obtaining data indicative of user input associated with the checklist ([0119] discusses obtaining user input, stating “the passenger serving as the human operator may help confirm whether or not the current occupancy of the vehicle meets a desired occupancy (e.g., all the passengers requesting transportation are present inside the vehicle). In some situations, the passenger may also provide additional information to the vehicle control system, such as identity information, target destinations for drop off, or payment-related information.”); 
determining that the checklist has been completed based at least in part on the user input associated with the checklist (Fig. 4 and [0112]-[0113] discuss step 406 where the computing system receives the user input via the text provided to the human operator to confirm the occupancy of the vehicle where the user confirming an occupancy via a text communication is being interpreted as completion of a checklist and [0114] gives examples of other queries that could be asked for confirmation by the user including confirming the destination); and 
in response to determining that the checklist has been completed, causing the autonomous vehicle to initiate a motion control to travel to the destination location (Fig. 4 and [0125] discusses the confirmation of the vehicle occupancy being transmitted to .
Herbach does not explicitly teach a plurality of checklist items being associated with a destination location or the checklist data structure comprising one of a hierarchy or a data tree, the data tree comprising a plurality of nodes.
Lin teaches a system reminding a user to check for personal belongings before departing for a destination location and a checklist associated with the destination location based at least in part on the data indicative of the service assignment, wherein the checklist comprises a plurality of checklist elements ([0032] discusses the processor using user inputted data to associate the reminder messages with an activity or event that triggers the reminder message being provided to the user with the reminder message being interpreted as a checklist where [0004] discusses the reminder message including reminding the user to check for various personal items before departing for a destination location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation within an autonomous vehicle system of Herbach and modify it with the destination location associated elements of Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items needed at the destination [0004].
Although it is believed Lin discloses a checklist comprising one of a hierarchy or a data tree, the data tree comprising a plurality of nodes based on its disclosure of 
Herbach modified by Lin teaches a checklist associated with a destination location. Williamson teaches the use of a data hierarchy to structure a checklist. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the destination-based checklist of modified Herbach and modify it with the data hierarchy of Williamson as the use of data hierarchy allows for a system to quickly traverse through information making the system more efficient.

Regarding claim 2, Herbach teaches wherein the autonomous vehicle is prohibited from travelling to the destination location until the checklist has been completed ([0127] discusses the vehicle remaining stationary until receiving the appropriate confirmation from the user input).

Regarding claim 3, Herbach teaches an autonomous vehicle system where passengers are transported to a destination location but does not explicitly teach wherein the destination location comprises an airport. Lin teaches wherein the destination location comprises an airport ([0032] discusses associating a reminder message with an activity or event with [0004] giving examples of the reminder message including remembering personal items, the personal items including an airline ticket and a passport where these would be common items needed explicitly when the destination is an airport).
Herbach teaches an autonomous vehicle that transports users to a destination location and requesting confirmation before departing for the destination. Lin teaches a system reminding a user to bring items necessary for when the user is leaving for a destination such as an airport (airline tickets and passport). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation checklist of Herbach and modify it to have a destination of an airport and destination checklists related to the airport as taught by Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items such as an airline ticket or a passport needed at the airport [0004].

Regarding claim 4, Herbach teaches an autonomous vehicle system where passengers are transported to a destination location and a user is requested to confirm information regarding the passengers and the destination of the passengers as described above. Herbach does not explicitly teach that the questions regarding the confirmation of the information are asked before travelling to the airport.
wherein the plurality of checklist elements are respectively associated with an item, a task, or a question for a user to consider before travelling to the airport ([0032] discusses associating a reminder message with an activity or event with [0004] giving examples of the reminder message including remembering personal items, the personal items including an airline ticket and a passport where these would be common items needed explicitly when the destination is an airport).
Herbach teaches an autonomous vehicle that transports users to a destination location and requesting confirmation before departing for the destination. Lin teaches a system reminding a user to bring items necessary for when the user is leaving for a destination such as an airport (airline tickets and passport). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation checklist of Herbach and modify it to have a destination of an airport and destination checklists related to the airport as taught by Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items such as an airline ticket or a passport needed at the airport [0004].

Regarding claim 7, Herbach teaches but does not explicitly teach wherein determining the checklist associated with the destination location based at least in part on the data indicative of the service assignment comprises: 
determining each of the checklist elements based at least in part on the destination location.
 wherein determining the checklist associated with the destination location based at least in part on the data indicative of the service assignment comprises: 
determining each of the checklist elements based at least in part on the destination location ([0032] discusses the processor using user inputted data to associate the reminder messages with an activity or event that triggers the reminder message being provided to the user with the reminder message being interpreted as a checklist where [0004] discusses the reminder message including reminding the user to check for various personal items before departing for a destination location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation within an autonomous vehicle system of Herbach and modify it with the destination location associated elements of Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items needed at the destination [0004].

Regarding claim 9, Herbach teaches a computing system (computer system 112) comprising: 
one or more processors (processor 113); and 
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising ([0062] “computer system 112 may include at least one processor 113 (which could include at least one microprocessor) : 
obtaining data indicative of a destination location associated with a user of an autonomous vehicle ([0022] discusses a vehicle management system receiving a request from a user for an autonomous vehicle to take them to a certain destination); 
determining a checklist for the user based at least in part on the destination location, wherein the checklist comprises a plurality of checklist elements ([0119] discusses requesting information requiring confirmation by the user including identity information, target destinations for drop off, or payment-related information where the request for information is being interpreted as a checklist) that are respectively determined based at least in part on a checklist data structure configured to analyze data indicative of the destination location ([0132] discusses the vehicle control system providing a query based on a binary “yes” or “no” confirmation where the binary “yes” or “no” confirmation is interpreted as a checklist data structure), .; 
providing, for display via a display device, data indicative of a user interface, wherein the user interface presents the checklist ([0110] “the computing system may display modified images and other information on the display interface” with [0114] and [0119] giving examples of information that the user needs to confirm where the confirmation of this information is being interpreted as a checklist); 
obtaining data indicative of user input associated with the checklist ([0119] discusses obtaining user input, stating “the passenger serving as the human operator ; 
determining that the checklist has been completed based at least in part on the user input associated with the checklist (Fig. 4 and [0112]-[0113] discuss step 406 where the computing system receives the user input via the text provided to the human operator to confirm the occupancy of the vehicle where the user confirming an occupancy via a text communication is being interpreted as completion of a checklist and [0114] gives examples of other queries that could be asked for confirmation by the user including confirming the destination); and
in response to determining that the checklist has been completed, causing the autonomous vehicle to initiate a motion control to travel to the destination location (Fig. 4 and [0125] discusses the confirmation of the vehicle occupancy being transmitted to the computing system of the vehicle and “upon receiving the occupancy confirmation or other information from the computing system, the vehicle control system may cause the vehicle to execute one or multiple autonomous driving operations” giving an example of the driving operation being transporting the passengers to a destination).
Herbach does not explicitly teach a plurality of checklist items being associated with a destination location or the checklist data structure comprising one of a hierarchy or a data tree, the data tree comprising a plurality of nodes.
a checklist for the user based at least in part on the destination location, wherein the checklist comprises a plurality of checklist elements ([0032] discusses the processor using user inputted data to associate the reminder messages with an activity or event that triggers the reminder message being provided to the user with the reminder message being interpreted as a checklist where [0004] discusses the reminder message including reminding the user to check for various personal items before departing for a destination location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation within an autonomous vehicle system of Herbach and modify it with the destination location associated elements of Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items needed at the destination [0004].
Although it is believed Lin discloses a checklist comprising one of a hierarchy or a data tree, the data tree comprising a plurality of nodes based on its disclosure of detecting a reminder message required activity according to the designated activity inputted by the device user (wherein "the designated activity" corresponds to the hierarchical level of elements 505A-C in FIG. 5 of application drawings, and "reminder message required activity" corresponds to the hierarchical level of elements 510, 515, 520 of FIG. 5); Williamson is hereby provided in the interest of compact prosecution to more explicitly teach a hierarchy or a data tree and show that structuring a checklist comprising one of a hierarchy or a data tree comprising a plurality of nodes would have been obvious to one of ordinary skill in the art. Williamson teaches a hierarchy or a data 
Herbach modified by Lin teaches a checklist associated with a destination location. Williamson teaches the use of a data hierarchy to structure a checklist. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the destination-based checklist of modified Herbach and modify it with the data hierarchy of Williamson as the use of data hierarchy allows for a system to quickly traverse through information making the system more efficient.

Regarding claim 10, Herbach teaches wherein the autonomous vehicle remains in a parked position until the checklist has been completed ([0127] discusses the vehicle remaining stationary until receiving the appropriate confirmation from the user input).

Regarding claim 11, Herbach teaches wherein the autonomous vehicle is prohibited from travelling outside a limited geographic area until the checklist has been completed ([0127] discusses the vehicle remaining stationary until receiving the appropriate confirmation from the user input where the vehicle remaining stationary is being interpreted as being prohibited from travelling outside a limited geographic area where the geographic area would encompass any area outside of the vehicle’s position).

Regarding claim 12, Herbach teaches wherein obtaining the data indicative of the user input associated with the checklist comprises: 
obtaining data indicative of user input associated with the plurality of checklist elements, wherein the user input indicates that the user has addressed the checklist elements ([0119] discusses obtaining user input, stating “the passenger serving as the human operator may help confirm whether or not the current occupancy of the vehicle meets a desired occupancy (e.g., all the passengers requesting transportation are present inside the vehicle). In some situations, the passenger may also provide additional information to the vehicle control system, such as identity information, target destinations for drop off, or payment-related information” where the confirmation of information is interpreted as addressing a checklist element).

Regarding claim 15, Herbach teaches an autonomous vehicle system where passengers are transported to a destination location but does not explicitly teach wherein the destination location comprises an airport. Lin teaches wherein the destination location comprises an airport ([0032] discusses associating a reminder message with an activity or event with [0004] giving examples of the reminder message including remembering personal items, the personal items including an airline ticket and a passport where these would be common items needed explicitly when the destination is an airport).
Herbach teaches an autonomous vehicle that transports users to a destination location and requesting confirmation before departing for the destination. Lin teaches a system reminding a user to bring items necessary for when the user is leaving for a 

Regarding claim 16, Herbach teaches an autonomous vehicle system where passengers are transported to a destination location and a user is requested to confirm information regarding the passengers and the destination of the passengers as described above. Herbach does not explicitly teach that the questions regarding the confirmation of the information are asked before travelling to the airport.
Lin teaches wherein at least a portion of the plurality of checklist elements are indicative of items for the user to consider when travelling to the airport ([0032] discusses associating a reminder message with an activity or event with [0004] giving examples of the reminder message including remembering personal items, the personal items including an airline ticket and a passport where these would be common items needed explicitly when the destination is an airport).
Herbach teaches an autonomous vehicle that transports users to a destination location and requesting confirmation before departing for the destination. Lin teaches a system reminding a user to bring items necessary for when the user is leaving for a destination such as an airport (airline tickets and passport). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention 

Regarding claim 17, Herbach teaches an autonomous vehicle (vehicle 100 where [0064] describes the vehicle as autonomous) comprising: 
one or more processors (processor 113); and
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations ([0062] “computer system 112 may include at least one processor 113 (which could include at least one microprocessor) operable to execute instructions 115 stored in a non-transitory computer readable medium, such as data storage 114”) comprising: 
obtaining data indicative of a service assignment, wherein the service assignment is indicative of a destination location ([0022] discusses a vehicle management system receiving a request from a user for an autonomous vehicle to take them to a certain destination); 
determining a checklist associated with the destination location based at least in part on the data indicative of the service assignment ([0119] discusses requesting information requiring confirmation by the user including identity information, target destinations for drop off, or payment-related information where the request for information is being interpreted as a checklist) wherein the checklist comprises a plurality of checklist elements ([0119] discusses requesting information requiring confirmation by the user including identity information, target destinations for drop off, or payment-related information where the request for information is being interpreted as a checklist) that are respectively determined based at least in part on a checklist data structure configured to analyze data indicative of the destination location ([0132] discusses the vehicle control system providing a query based on a binary “yes” or “no” confirmation where the binary “yes” or “no” confirmation is interpreted as a checklist data structure), .; 
providing, for display via a user interface on a display device, data indicative of the checklist associated with the destination location ([0110] “the computing system may display modified images and other information on the display interface” with [0114] and [0119] giving examples of information that the user needs to confirm where the confirmation of this information is being interpreted as a checklist); 
determining that the checklist has been completed based at least in part on user input associated with the checklist (Fig. 4 and [0112]-[0113] discuss step 406 where the computing system receives the user input via the text provided to the human operator to confirm the occupancy of the vehicle where the user confirming an occupancy via a text communication is being interpreted as completion of a checklist and [0114] gives examples of other queries that could be asked for confirmation by the user including confirming the destination); and 
in response to determining that the checklist has been completed, causing the autonomous vehicle to initiate a motion control to travel to the destination location (Fig. .
Herbach does not explicitly teach a plurality of checklist items being associated with a destination location or the checklist data structure comprising one of a hierarchy or a data tree, the data tree comprising a plurality of nodes.
Lin teaches a system reminding a user to check for personal belongings before departing for a destination location a checklist associated with the destination location based at least in part on the data indicative of the service assignment, wherein the checklist comprises a plurality of checklist elements ([0032] discusses the processor using user inputted data to associate the reminder messages with an activity or event that triggers the reminder message being provided to the user with the reminder message being interpreted as a checklist where [0004] discusses the reminder message including reminding the user to check for various personal items before departing for a destination location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the user confirmation within an autonomous vehicle system of Herbach and modify it with the destination location associated elements of Lin as Lin teaches that this can prevent a user from forgetting or losing important personal items needed at the destination [0004].

Herbach modified by Lin teaches a checklist associated with a destination location. Williamson teaches the use of a data hierarchy to structure a checklist. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the destination-based checklist of modified Herbach and modify it with the data hierarchy of Williamson as the use of data hierarchy allows for a system to quickly traverse through information making the system more efficient.

Regarding claim 18, Herbach teaches wherein the autonomous vehicle is prohibited from travelling to the destination location until the checklist has been completed ([0127] discusses the vehicle remaining stationary until receiving the appropriate confirmation from the user input).

Claims 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Lin and Williamson and further in view of Vogt (US 20170192428, IDS).
Regarding claim 5, modified Herbach teaches a system where a user is required to input confirmation of passenger and destination information but does not explicitly teach wherein the user interface presenting the checklist is viewable by a user from an exterior of the autonomous vehicle and wherein the user can interact with the display device from the exterior of the autonomous vehicle.
Vogt teaches wherein the user interface ([0019]) discusses a vehicle with an external input interface which can be used by a user to communicate with the autonomous vehicle).
Modified Herbach teaches providing a user interface to a passenger requiring confirmation of information which as described above is being interpreted as a checklist. Vogt teaches providing a user interface from an exterior of the autonomous vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to of modified Herbach and further modify it with the external interface of Vogt as it allows a human operator to communicate with an autonomous vehicle before physically entering allowing the operator to complete all of the necessary 

Regarding claim 8, modified Herbach teaches a system where a user is required to input confirmation of passenger and destination information but does not explicitly teach wherein providing for display, via the display device, the data indicative of the user interface comprises: 
obtaining data indicative of at least one of a weather condition or a traffic condition; and
selecting the display device from among a plurality of display devices based at least in part on at least one of the weather condition or the traffic condition.
Vogt teaches wherein providing for display, via the display device, the data indicative of the user interface comprises: 
obtaining data indicative of at least one of a weather condition or a traffic condition ([0067] discusses sensors detecting flooding in the environment around the vehicle with flooding being interpreted as a weather condition); and 
selecting the display device from among a plurality of display devices based at least in part on at least one of the weather condition or the traffic condition ([0067] discusses an internal interaction request being generated when the external environment has undesirable conditions such as when flooding is detected).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Herbach and further modify it with the interaction systems of Vogt as this allows for the user to more safely 

Regarding claim 14, modified Herbach teaches a system where a user is required to input confirmation of passenger and destination information but does not explicitly teach wherein the user interface presenting the checklist is viewable by the user from an exterior of the autonomous vehicle and wherein the user can interact with the display device from the exterior of the autonomous vehicle.
Vogt teaches wherein the user interface presenting the checklist is viewable by the user from an exterior of the autonomous vehicle and wherein the user can interact with the display device from the exterior of the autonomous vehicle ([0019]) discusses a vehicle with an external input interface which can be used by a user to communicate with the autonomous vehicle).
Modified Herbach teaches providing a user interface to a passenger requiring confirmation of information which as described above is being interpreted as a checklist. Vogt teaches providing a user interface from an exterior of the autonomous vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to of modified Herbach and further modify it with the external interface of Vogt as it allows a human operator to communicate with an autonomous vehicle before physically entering allowing the operator to complete all of the necessary tasks associated with communicating with the autonomous vehicle before entering the vehicle making the overall system more efficient for the operator. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Lin and Williamson and further in view of Grover (US 20160116293).
Regarding claim 13, modified Herbach teaches a system where a user is required to input confirmation of passenger and destination information but does not explicitly teach wherein causing the autonomous vehicle to initiate the motion control to travel to the destination location comprises: 
determining a sub-location associated with the destination location based at least in part on the user input associated with at least one of the plurality of checklist elements.
Grover teaches wherein causing the autonomous vehicle to initiate the motion control to travel to the destination location comprises: 
determining a sub-location associated with the destination location based at least in part on the user input associated with at least one of the plurality of checklist elements ([0053] discusses a user inputting drop-off settings including inputting an address, POI, coordinates, intersection or a pre-set destination).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Herbach and further modify it with the user-inputted location of Grover as Grover teaches that this allows for drop-off locations to be determined for multiple users [0053] and it allows for a specific drop-off location when an address can be assigned to a significant area giving a more efficient means of transportation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herbach in view of Lin and Williamson and further in view of Krishnamurthy (US 20200394746).
Regarding claim 19, modified Herbach teaches a system where a user is required to input confirmation of passenger and destination information but does not explicitly teach wherein determining that the checklist has been completed based at least in part on the user input associated with the checklist comprises: 
obtaining data associated with an image of one or more items associated with the user; and 
verifying that at least one checklist element of the checklist has been completed based at least in part on the data associated with the image of the one or more items associated with the user.
Krishnamurthy teaches wherein determining that the checklist has been completed based at least in part on the user input associated with the checklist comprises: 
obtaining data associated with an image of one or more items associated with the user ([0018] discusses an image of the user’s baggage being received by the user); and 
verifying that at least one checklist element of the checklist has been completed based at least in part on the data associated with the image of the one or more items associated with the user ([0035] discusses verifying that the baggage received by the autonomous vehicle matches the image provided by the user and securing the baggage once the verification happens).
.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record teaches a checklist based on the destination location of an autonomous vehicle (Herbach, Lin) as described above. Williamson further teaches organizing a checklist into a data hierarchy comprising a plurality of nodes as described above. Prior art was found that teaches providing a checklist of guidelines to a protective team based on a location (Rossi US-20090125361). The prior art of record does not teach combination of the plurality of nodes comprise a plurality of parent nodes respectively indicative of a type of possible destination location; and determining the checklist associated with the destination location based at least in part on the data indicative of the service assignment comprises traversing the checklist data structure to determine a parent node of the plurality of parent nodes that is indicative of the destination location in addition to the rest of the claim limitations prior to this claim. Thus, the prior art does not singly or in combination teach all of the claim limitations together. Claim 22 objected to as being dependent upon claim 21. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664